Title: From George Washington to David Forman, 25 March 1778
From: Washington, George
To: Forman, David



Sir
Head Quarters, Valley Forge March 25th 1778

I am favoured with yours of the 13th instant. The opinion of the council of your state is so directly opposed to the continuance of the men at the salt works you are erecting, that to avoid the imputation of partiality and remove all cause for censure both with respect to you and myself, I am induced to direct they may, for the present, join, and act with, Col: Shreves regiment, in the purposes of common defence. I have as yet had no answer from Congress, on the subject of your memorial; when I receive one, I shall govern myself accordingly. I am with regard Sir Your most Obed. Ser.
